Citation Nr: 1454390	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a service-connected chronic lumbar strain.

2. Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome on the right on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2014).

3. Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome on the left on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

4. Entitlement to an initial disability rating in excess of 20 percent from November 23, 2007 to September 14, 2010, and in excess of 10 percent beginning September 15, 2010 for chronic lumbar strain.

5. Entitlement to special monthly compensation based on regular aid and attendance or being housebound.

6. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

7. Entitlement to a certificate of eligibility for automobile and/or adaptive equipment.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Huntington, West Virginia.  The appeal was subsequently transferred to the Columbia, South Carolina RO as the Veteran relocated.

As an initial matter, the Board notes that although the Veteran was previously represented by Attorney David L. Huffman, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  The appellant is therefore unrepresented.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer, and in November 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); copies of these transcripts have been associated with the record.

The Veteran is advised that a May 2013 supplemental statement of the case erroneously included the issue of entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations; in May 2012, the Board denied that issue.  If the Veteran wishes to claim this issue again, he should contact the RO.

As to the remaining issues, the Veteran's request for a Travel Board hearing is considered withdrawn because he failed to appear for a scheduled Videoconference hearing.  He was notified of a scheduled hearing in September 2014 but failed to appear.  See 38 C.F.R. § 20.704(e) (2014); see also 38 C.F.R. § 20.904(a)(1), (3)(2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required to obtain outstanding VA treatment records.  In a May 2013 correspondence, the Veteran's prior representative noted that he had recently received 555 pages of treatment records associated with the Clarksburg, West Virginia VA Medical Center, dated from January 2012 to April 2013.  While the Board's review of the claims file reveals a number of VA treatment records since January 2012, there are significantly fewer than 555 pages.  Any outstanding records should thus be obtained.  Moreover, since the Veteran moved from West Virginia to South Carolina sometime around late 2013 or early 2014, an attempt should be made to clarify whether he has received any treatment from another VA facility.

As noted above, Attorney David L. Huffman's accreditation was cancelled in August 2014.  To date, there is no correspondence showing that the Veteran has been informed of these developments.  On remand, he should be so notified and afforded an opportunity to obtain a new representative.

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran that his current representative is no longer accredited by VA and provide him with information explaining how to obtain new representation. Clarify whether he would like to obtain different representation or proceed without representation on a pro se basis.

2. The Veteran should be given an opportunity to identify any healthcare provider who treated him for any of the issues involved in the present appeal.  The Veteran should be asked to clarify whether he has received treatment from any other VA Medical Centers since moving to South Carolina.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  In particular, the AOJ should obtain any outstanding treatment records from the Clarksburg, West Virginia VA Medical Center, from January 2012 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

3. After completing any additional development deemed necessary, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and, if applicable, his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

